Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/6/2021 has been entered.	
Claim Status
Claims 1-13 are pending.
Response to Arguments
Applicant's arguments “Applicant Arguments/Remarks Made in an Amendment" with the “Amendment/Req. Reconsideration-After Non-Final Reject” filed on 4/6/2021, have been fully considered, Applicant argues that Nagao’s gate pad 4 is different from the Applicant claimed gate pad. However, Examiner indicates that Nagao’s gate metal 44 includes gate pad 4, Nagao’s gate pad 4 is an exposed part of gate metal 44 as described in [0061] and also showed in Fig. 4, therefore the Nagao’s gate metal 44 and gate pad 4 is one piece functioning as Applicant claimed gate pad since a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art Nagao’s 44 with 4 has no structure difference from the Applicant claimed gate pad). See In re Swinehart, 169 USPQ 226 (C.C.P.A. 1971), MPEP 2114 I. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5-6 and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Katsuhisa Nagao et al., (US 2017/0110545 A1, hereinafter Nagao).
Regarding claim 1, Nagao discloses a semiconductor device (in Fig. 4) comprising: 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

				Nagao’s Fig. 4, annotated. 
19) provided on a semiconductor substrate (27/28) via a gate insulating film (35); 
a gate pad (gate metal 44 has exposed part as a gate pad 4 described in [0061] and also showed in Fig. 4, therefore the gate metal 44 and gate pad 4 is one piece functioning as claimed gate pad since a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim (Nagao’s 44 with 4 has no structure difference from the Applicant claimed gate pad). See In re Swinehart, 169 USPQ 226 (C.C.P.A. 1971), MPEP 2114 I) provided on a first main surface of the semiconductor substrate (top surface of 27/28) via an interlayer insulating film (36); and
a gate polysilicon layer (resistor 21 made by polysilicon described in [0102]) provided between the first main surface of the semiconductor substrate (top surface of 27/28) and the interlayer insulating film (36) to face the gate pad (44 with 4) overall in a depth direction across the interlayer insulating film (36), the gate polysilicon layer (21) electrically insulated from the semiconductor substrate (27/28) by an oxide film (gate insulating film 35 made of silicon oxide described in [0100]), wherein 
the gate pad (44 with 4) is formed by a first portion (portion of 44 with 4 at left side of 22) and a second portion (portion of 44 with 4 at right side of 22) that is continuous with the first portion, and 
the gate polysilicon layer (21) is formed by a first portion (portion of 21 at left side of 22/37, the position of 22 can be changed to the position of 37) that faces the first portion of the gate pad (portion of 44 with 4 at left side of 22/37) overall in the depth 36), and a second portion (portion of 21 at right side of 22/37) that is continuous with the first portion of the gate polysilicon layer and faces the second portion of the gate pad (portion of 44 with 4 at right side of 22/37) overall in the depth direction, across the interlayer insulating film (36), the second portion of the gate polysilicon layer (portion of 21 at right side of 22/37) being electrically connected between the second portion of the gate pad (portion of 44 with 4 at right side of 22/37) and the gate electrode (gate electrode 19, through gate finger 12(5), the gate fingers 13(5), 14(5) which are connected to the gate electrode 19 described in [0079]).  
Regarding claim 5, Nagao discloses the semiconductor device according to claim 1, 
wherein the second portion of the gate pad (portion of 44 with 4 at right side of 22/37) has a surface area that is smaller than a surface area of the first portion of the gate pad (portion of 44 with 4 at left side of 22/37 in Fig. 4).  
Regarding claim 6, Nagao discloses the semiconductor device according to claim 5, 
wherein the first portion of the gate pad (portion of 44 with 4 at left side of 22/37 in Fig. 4) has a rectangular planar shape (44 with 4 is in rectangular shape as shown in Fig. 2), and 
the second portion of the gate pad (portion of 44 with 4 at right side of 22/37 in Fig. 4) has a rectangular planar shape (44 with 4 is in rectangular shape as shown in Fig. 2) having a surface area that is smaller than a surface area of the first portion of the gate pad (portion of 44 with 4 at left side of 22/37 in Fig. 4), the rectangular planar shape being continuous (laterally) with the first portion of the gate pad (portion of 44 with 4 at left side of 22/37) so as to protrude (laterally) from the first portion of the gate pad.  
Regarding claim 9, Nagao discloses the semiconductor device according to claim 1, 
further comprising a metal layer (gate finger 5 in Fig. 4) electrically connected to the gate electrode (gate electrode 19, gate finger 12(5), the gate fingers 13(5), 14(5) are connected to the gate electrode 19 described in [0079]), 
wherein the second portion of the gate polysilicon layer (portion of 21 at right side of 22/37) and the gate electrode (19) are electrically connected through the metal layer (gate finger 5. The gate finger 12(5), the gate fingers 13(5), 14(5) are connected to the gate electrode 19 described in [0079]).  
Regarding claim 10, Nagao discloses the semiconductor device according to claim 1, 
wherein a peripheral edge of the gate pad (a peripheral edge 24 of 44 with 4) faces the gate polysilicon layer (21) in the depth direction, across the interlayer insulating film (36).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Katsuhisa Nagao et al., (US 2017/0110545 A1, hereinafter Nagao).
Regarding claim 2, Nagao discloses the semiconductor device according to claim 1, 
Nagao does not expressly wherein the second portion of the gate polysilicon layer (portion of 21 at right side of 22/37) has a surface area that is smaller than a surface area of the first portion of the gate polysilicon layer (portion of 21 at left side of 22/37).  
However, Nagao discloses the position of 22 can be adjusted to change the value of resistor 21 described in [0120]. Therefore, the surface area of portion of 21 at right side of 22/37 can be adjusted. It is a result effective variable. The claim is obvious because discovery of optimum value of result effective variable in known process is ordinarily within skill of art, see In re Boesch, 205 USPQ 215 (CCPA) in MPEP 2144.05.
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to optimize the claimed the surface area the second portion of the gate polysilicon layer (portion of 21 at right side of 22/37) to be smaller than the surface area of the first portion of the gate polysilicon layer (portion of 21 at left side of 22/37) to achieve the proper resistance value.
Regarding claim 3, Nagao discloses the semiconductor device according to claim 2, 
wherein the first portion of the gate polysilicon layer (portion of 21 at left side of 22/37) has a rectangular planar shape (the 21 is in rectangular shape in plan view described in [0083]), and  
portion of 21 at right side of 22/37) has a rectangular planar shape (the 21 is in rectangular shape in plan view described in [0083]) having the surface area that is smaller than (optimized as addressed in clam 2) the surface area of the first portion of the gate polysilicon layer, the rectangular planar shape being continuous with the first portion of the gate polysilicon layer (portion of 21 at left side of 22/37) so as to protrude (laterally) from the first portion of the gate polysilicon layer (portion of 21 at left side of 22/37).  
Regarding claim 7, Nagao discloses the semiconductor device according to claim 1, 
Nagao does not expressly disclose wherein the first portion of the gate polysilicon layer (portion of 21 at left side of 22/37) has a surface area that is larger than a surface area of the first portion of the gate pad (portion of 44 with 4 at left side of 22/37).  
However, Applicant has not presented persuasive evidence that the claimed surface area of the first portion of the gate polysilicon layer “is larger than a surface area of the first portion of the gate pad” is for a particular purpose that is critical to the overall claimed invention (i.e. the invention would not work without the specific claimed surface area).  Also, the applicant has not shown that the claimed surface area of the first portion of the gate polysilicon layer “is larger than a surface area of the first portion of the gate pad” produces a result that was new or unexpected enough to patentably distinguish the claimed invention over the cited prior art.  It has been held that is not inventive to discover the optimum result (surface area of the first portion of the gate polysilicon layer “is larger than a surface area of the first portion of the gate pad”) by In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05 II).  Thus, it would have been obvious to add the claimed surface area of the first portion of the gate polysilicon layer “is larger than a surface area of the first portion of the gate pad” to the rest of the claimed invention.
Regarding claim 8, Nagao discloses the semiconductor device according to claim 1, 
Nagao does not expressly disclose wherein the second portion of the gate polysilicon layer (portion of 21 at right side of 22/37) has a surface area that is larger than a surface area of the second portion of the gate pad (portion of 44 with 4 at right side of 22/37).  
However, Applicant has not presented persuasive evidence that the claimed surface area of the second portion of the gate polysilicon layer “is larger than a surface area of the second portion of the gate pad” is for a particular purpose that is critical to the overall claimed invention (i.e. the invention would not work without the specific claimed surface area).  Also, the applicant has not shown that the claimed surface area of the second portion of the gate polysilicon layer “is larger than a surface area of the second portion of the gate pad” produces a result that was new or unexpected enough to patentably distinguish the claimed invention over the cited prior art.  It has been held that is not inventive to discover the optimum result (surface area of the second portion of the gate polysilicon layer “is larger than a surface area of the second portion of the gate pad”) by routine experimentation (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05 II).  Thus, it would have been obvious to add the .

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Katsuhisa Nagao et al., (US 2017/0110545 A1, hereinafter Nagao) in view of Takaaki Tominaga, (US 2020/0388704 A1, hereinafter Tominaga).
Regarding claim 11, Nagao discloses the semiconductor device according to claim 1, 
Nagao does not expressly disclose further comprising a trench gate structure including: a first semiconductor region of a second conductivity type provided in a surface layer of the first main surface of the semiconductor substrate (top surface of 27/28) of a first conductivity type; a second semiconductor region of the first conductivity type selectively provided in the first semiconductor region; a third semiconductor region of the first conductivity type, the third semiconductor region being a portion of the semiconductor substrate excluding the first semiconductor region; a trench penetrating the second semiconductor region and the first semiconductor region, and reaching the third semiconductor region; and the gate electrode (19) provided on the gate insulating film (35), in the trench; a first electrode electrically connected to the first semiconductor region and the second semiconductor region; and a second electrode electrically connected to a second main surface of the semiconductor substrate, wherein the trench gate structure is disposed in a region of the semiconductor substrate excluding a region that faces the gate pad (44 with 4) in the depth direction.
Tominaga discloses a trench gate structure in Fig. 2 including: 

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

	Tominaga’s Fig. 2, annotated. 
a first semiconductor base region 7 of a second conductivity p type provided in a surface layer 30 of a first main top surface of a semiconductor substrate 11 of a first conductivity n type; a second semiconductor source region 8 of the first conductivity n type selectively provided in the first semiconductor base region 7; a third semiconductor drift region 10 of the first conductivity n type, the third semiconductor drift region 10 being a portion of the semiconductor substrate (11) excluding the first semiconductor base region 7; a trench 12 penetrating the second semiconductor source region 8 and the first semiconductor base region 7, and reaching the third semiconductor drift region 11; and a gate electrode 1 provided on a gate insulating film 2, in the trench 12; a first source electrode 4 electrically connected to the first semiconductor base region 7 and the second semiconductor source region 8; and a second drain electrode 104 11. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Nagao’s transistor structure to be a trench gate transistor structure according to Tominaga’s teaching to reduce element breakdown as described in [0011] by Tominaga. Such kind of modification woukld make the Tominaga’s trench gate structure being disposed in a region of the Nagao’s semiconductor substrate 27/28 excluding a Nagao’s region that faces the gate pad, Nagao’s 44 with 4 in the depth direction.
Allowable Subject Matter
Claims 4 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim 1, and any intervening claims.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112.  
Regarding claim 4, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: recited features of the semiconductor device according to claim 2, “wherein the first portion of the gate polysilicon layer has a ring-shaped planar shape facing a peripheral edge of the first portion of the gate pad in the depth direction, across the interlayer insulating 
Regarding claim 12, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: recited features of the semiconductor device according to claim 1, “wherein the first portion of the gate polysilicon layer has a rectangular planar shape that at each end of a pair of opposing sides thereof, has a portion that protrudes from the ends” as recited in Claim 12, in combination with the remaining features of Claim 1.
Reasons for Allowance
Claim 13 is allowed.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112. The statement is not intended to necessarily state all the reasons for allowance or all the details why claims are allowed and should not be written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Regarding claim 13, The references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding a semiconductor device in their entirety (the individual limitations may be found just not in 
The most relevant prior art references (US 2017/0110545 A1 to Nagao) in combination of US 2020/0388704 A1 to Tominaga) substantially teach some of following limitations (but not the limitations stated above):
Nagao discloses a semiconductor device (in Fig. 4) comprising: 
a gate electrode (19) provided on a semiconductor substrate (27/28) via a gate insulating film (35); 
a gate pad (gate metal 44 has exposed part as a gate pad 4 described in [0061] and also showed in Fig. 4, therefore the gate metal 44 and gate pad 4 is one part functioning as claimed gate pad) provided on a first main surface of the semiconductor substrate (top surface of 27/28) via an interlayer insulating film (36); and
a gate polysilicon layer (resistor 21 made by polysilicon described in [0102]) provided between the first main surface of the semiconductor substrate (top surface of 27/28) and the interlayer insulating film (36) to face the gate pad (44 with 4) overall in a depth direction across the interlayer insulating film (36), the gate polysilicon layer (21) electrically insulated from the semiconductor substrate (27/28) by an oxide film (gate insulating film 35 made of silicon oxide described in [0100]), wherein 
44 with 4) is formed by a first portion (portion of 44 with 4 at left side of 22) and a second portion (portion of 44 with 4 at right side of 22) that is continuous with the first portion, and 
the gate polysilicon layer (21) is formed by a first portion (portion of 21 at left side of 22/37, the position of 22 can be changed to the position of 37) that faces the first portion of the gate pad (portion of 44 with 4 at left side of 22/37) overall in the depth direction, across the interlayer insulating film (36), and a second portion (portion of 21 at right side of 22/37) that is continuous with the first portion of the gate polysilicon layer and faces the second portion of the gate pad (portion of 44 with 4 at right side of 22/37) overall in the depth direction, across the interlayer insulating film (36), the second portion of the gate polysilicon layer (portion of 21 at right side of 22/37) being electrically connected between the second portion of the gate pad (portion of 44 with 4 at right side of 22/37) and the gate electrode (gate electrode 19, through gate finger 12(5), the gate fingers 13(5), 14(5) which are connected to the gate electrode 19 described in [0079])…
Therefore, the claim 13 is allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARUN LU whose telephone number is (571)270-0164.  The examiner can normally be reached on M-F 8:30-5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on 571-272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARUN LU/Primary Examiner, Art Unit 2898